





Exhibit 10.1







AMENDMENT NO. 1

TO THE

RUDDICK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Amended and Restated January 1, 2005)







WITNESSETH:




WHEREAS, Ruddick Corporation (“Ruddick”) sponsors the Ruddick Supplemental
Executive Retirement Plan (“SERP”), an unfunded nonqualified deferred
compensation plan for designated key employees; and




WHEREAS, in Section 10.1 of the SERP, Ruddick reserved the right to amend the
SERP at any time in whole or in part; and




WHEREAS, Ruddick sold the business operations of its wholly owned subsidiary,
American & Efird LLC (“A&E”) (formerly known as American & Efird, Inc.); and




WHEREAS, Participants in the SERP who were employed by A&E became fully vested
in his or her Accrued SERP Benefit under Section 3.6 of the SERP as a result of
a Change in Control upon the closing of the sale of A&E (“Closing Date”); and




WHEREAS, Ruddick desires to amend the SERP to provide that Earnings paid to
Participants in the SERP who were employed by A&E for the period beginning on
January 1, 2011 and ending immediately prior to the Closing Date shall be
included in Final Average Earnings for purposes of determining such
Participant’s Accrued SERP Benefit; and




WHEREAS, Ruddick desires to amend the SERP to provide that the Accrued SERP
Benefit for Participants who were employed by A&E immediately prior to the
Closing Date shall be frozen as of the Closing Date.




NOW THEREFORE, in order to effect the foregoing, the SERP is hereby amended as
follows effective as of the Closing Date as follows:




1.

Section 1.2 “Accrued SERP Benefit” is amended by adding the following to the end
of Section 1.2:




Notwithstanding any other provision of the Plan, for Participants who were
employed by American & Efird LLC immediately prior to the Closing Date, the
amount of any such Participant’s Accrued SERP Benefit under the Plan shall be
frozen as of the Closing Date.














--------------------------------------------------------------------------------







2.

Section 1.26, “Final Average Earnings” is amended by adding the following to the
end of Section 1.26:




Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the determination of Final
Average Earnings shall consider annualized Earnings amounts paid to such
Participants for the 2011 calendar year. Such annualized Earnings amount shall
be determined by adding the actual Earnings paid to a Participant during the
portion of the 2011 calendar year ending on the Closing Date plus a deemed
amount of continued base salary (assuming no salary reduction or salary deferral
contributions) for the period from the Closing Date through December 31, 2011,
and subtracting the amount of the Participant’s 2012 incentive bonus paid prior
to the Closing Date.




3.

Section 3.1(c) is amended by adding the following to the end of Section 3.1(c):




Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of any such
Participant’s Normal or Deferred Retirement Benefit shall be based upon the
Accrued SERP Benefit as of the Closing Date.




4.

Section 3.2(c) is amended by adding the following to the end of Section 3.2(c):




Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of any such
Participant’s Early Retirement Benefit shall be based upon the Accrued SERP
Benefit as of the Closing Date.




5.

Section 3.3(c) is amended by adding the following to the end of Section 3.3(c):




Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of any such
Participant’s Disability Retirement Benefit shall be based upon the Accrued SERP
Benefit as of the Closing Date.




6.

Section 3.4 is amended by adding the following to the end of Section 3.4:




Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of benefit under
this Section 3.4 shall be frozen as of the Closing Date and shall be based upon
the Accrued SERP Benefit of the deceased Participant as of the Closing Date.








2







--------------------------------------------------------------------------------







7.

Section 4.3 is amended by adding the following to the end of Section 4.3:




Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of the benefit, if
any, under this Section 4.3 shall be frozen as of the Closing Date and shall be
based upon the Accrued SERP Benefit of the deceased Participant as of the
Closing Date.




Except as expressly or by necessary implication amended hereby, the SERP shall
continue in full force and effect.




IN WITNESS WHEREOF, Ruddick has caused this instrument to be executed this 3rd
day of January, 2012, by its duly authorized officer effective as provided
herein.




RUDDICK CORPORATION







/S/ JOHN B. WOODLIEF

John B. Woodlief, Vice President – Finance and
Chief Financial Officer














3







--------------------------------------------------------------------------------